Citation Nr: 0823105	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  05-25 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel






INTRODUCTION

The veteran had active service from June 1955 to February 
1959.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Wichita, Kansas Regional 
Office (RO).


FINDING OF FACT

The average pure tone hearing loss on an authorized 
audiological evaluation in June 2005 was 36 decibels in the 
right ear and 66 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 100 
percent in the right ear and 16 percent in the left ear.  


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 10 
percent for bilateral hearing loss are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R.§§ 3.321, 4.85, 4.86 Diagnostic 
Code 6100 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased disability rating for a 
service-connected claim of bilateral hearing loss.  The RO 
awarded a non-compensable disability rating in October 2004.  
The RO subsequently awarded a disability rating of 10 percent 
in July 2005, effective from the date service connection was 
granted.  The veteran, through his representative, contends 
that this rating is in error and now seeks a higher one. 

Disability evaluations are determined by the application of a 
schedule of ratings which are based on the average impairment 
of earning capacity in civil occupations.  
See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify 
the various disabilities.

According to the United States Court of Appeals for Veterans 
Claims (hereinafter "Court"), when an appeal ensues from the 
veteran's disagreement with the rating assigned in connection 
with his original grant of service connection, the potential 
for the assignment of separate, or "staged," ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the Board finds staged rating would not be 
applicable in this case.

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  See 38 C.F.R. § 4.85.  

The results are then analyzed using tables contained in 
38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold 
average," as used in Tables VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  The appropriate rating is 
then determined by finding the intersection point for the two 
Roman numeral designations using Table VII.   

For exceptional patterns of hearing impairment, 38 C.F.R. 
§ 4.86 provides as follows:
(a) When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated separately.

(b) When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. 

The June 2005 VA audiology examination presents the latest 
status regarding the severity of the veteran's bilateral 
hearing loss disability.  On the authorized audiological 
evaluation in June 2005, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
35
35
40
LEFT
60
70
60
65
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 16 percent in the left ear.  
The average pure tone hearing loss was 36 decibels in the 
right ear and 66 decibels in the left ear.  

Under Table VI contained in Diagnostic Code 6100, the average 
pure tone thresholds and speech recognition scores for the 
right ear demonstrated during the June 2005 VA examination 
correspond to category I, and the scores for the left ear 
correspond to category XI.  

The intersection point for these categories under Table VII 
shows that the hearing loss does not exceed the level 
contemplated by the RO when the 10 percent disability rating 
was assigned.  In addition, an exceptional pattern of hearing 
loss which would warrant a higher evaluation under 38 C.F.R. 
§ 4.86 is not shown.  
Furthermore, the Board notes that the veteran has not 
submitted any additional evidence since the June 2005 VA 
audiology examination demonstrating that the bilateral 
hearing loss disability has increased in severity.


Accordingly, the Board concludes that the schedular criteria 
for an initial disability rating higher than 10 percent for 
bilateral hearing loss are not met.  The assigned disability 
rating of 10 percent will remain unchanged.

The rating schedule is primarily a guide in the evaluation of 
a disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the disability.  See 38 C.F.R. § 4.1.  The Board notes that 
in exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's symptoms and disability level.  The record 
does not reflect a disability picture that is so exceptional 
or unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disability.

Duty to Assist

The veteran's bilateral hearing loss claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted and the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the veteran in the development 
of the claim.  The RO has obtained the veteran's VA and 
private treatment records and afforded him a VA audiology 
examination for the purpose of evaluating the claim on 
appeal.  The veteran submitted personal statements.  The 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).   


ORDER

An initial disability rating higher than 10 percent for 
bilateral hearing loss is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


